Citation Nr: 0610403	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-27 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
post-operative degenerative joint disease of the right 
shoulder, with history of recurrent dislocations.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), continuing the veteran's 30 percent evaluation for his 
right shoulder disability.  In September 2005, the RO 
increased the veteran's evaluation to 40 percent for his 
right shoulder disability.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's post-operative degenerative joint disease 
of the right shoulder, with history of recurrent dislocations 
has been manifested by degenerative changes, marked 
limitation of motion with pain, impacted fracture of the 
right humeral neck, muscle strength of four minus out of five 
on the right, some atrophy on the right deltoid, and no 
sensory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post-operative degenerative joint disease of the right 
shoulder, with history of recurrent dislocations have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200, 
5201, 5202, 5203 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The Act includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in December 2001, after the enactment of the VCAA.  
An RO letter dated in June 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  As 
a practical matter, the Board finds that the veteran has been 
notified of the requirements of VCAA.  The RO's May 2005 
letter requested that he submit any evidence in his 
possession that pertained to the claim.  The record contains 
a statement from the veteran, dated in May 2005, stating that 
he had "no other medical evidence to send to support [his] 
claim."  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
increased rating claims, are not applicable, as this denial 
renders any effective date issue moot.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).
In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

520
0
Scapulohumeral articulation, ankylosis of:
Major
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).
All Radicular Groups
851
3
Paralysis 
of:
Major
Minor

Complete
90
80

Incomplete:

  Severe
70
60

  Moderat
e    
40
30

  Mild
20
20
861
3
Neuritis
871
3
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2005).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 40 percent is not warranted using 
all rating criteria for disabilities of the shoulder.  As 
such, the Board notes that an evaluation in excess of 40 
percent using 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005) 
requires ankylosis of the scapulohumeral articulation.  The 
medical evidence of record includes VA outpatient treatment 
records dated from November 2001 to February 2003, and VA 
examinations dated in July 2002, June 2004, and July 2005, 
which note movement of the joint.  None of the medical 
evidence of record makes a finding that the veteran has 
ankylosis of the right shoulder joint.  Therefore, an 
evaluation in excess of 40 percent is not available using 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005).

Further, evaluating the veteran's right shoulder disability 
using 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005), the 
veteran's disability would not warrant an evaluation in 
excess of 40 percent because he is not found to have fibrous 
union, nonunion, or loss of the head of the humerus.  In this 
regard, the medical evidence of record does not reveal such 
findings.  Rather, a November 2001 VA X-ray shows a diagnosis 
of post operative changes with a single screw fixating the 
acromial process of the scapula and degenerative changes of 
the right acromioclavicular joint with osteophyte formation, 
and impacted fracture of the right humeral neck.  The July 
2002 VA examination diagnosis was severe post traumatic 
degenerative arthritis of the glenohumeral joint with 
moderate joint effusion, synovial hypertrophic changes.  
There was also a small full thickness tear of the 
infraspinatus with retraction.  There was significant partial 
bursal surface tear, subscapularis tendinopathy with 
bicipital tendinopathy, concern for quadrilateral space 
syndrome and marked acromioclavicular degenerative changes 
encroaching on the supraspinatus outlet.  An old Bankart 
fracture and moderate Hill-Sachs deformity were also found.  
The June 2004 VA examiner found severe degenerative changes 
with marked decrease of range of motion of the right 
shoulder.  This caused pain, lack of endurance and increased 
fatigability.  Finally, the July 2005 VA examiner diagnosed 
the veteran with severe right shoulder arthralgia secondary 
to degenerative changes with previous injury and recurrent 
dislocation during service era.  Hence, he was not found to 
have fibrous union, nonunion, or loss of head of the humerus.

In conclusion, the right shoulder impairment does not meet 
that criteria for a higher rating.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  However, in this case, absent 
ankylosis of the joint, the veteran is in receipt to the 
highest rating granted for limitation of motion of the 
shoulder.  

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The record reflects that the veteran has 
neither required frequent periods of hospitalization for his 
right shoulder disability, nor has it interfered with his 
employment.  As such, the Board does note that the June 2004 
VA examiner found that the veteran's right shoulder 
disability affected his current employment as well as his 
future employability; however, the record does not show that 
the veteran has lost any work because of his disability or 
that he cannot work because of the disability.  In addition, 
the manifestations of the disability are those contemplated 
by the schedular criteria.  There is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this issue for 
extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
post-operative degenerative joint disease of the right 
shoulder, with history of recurrent dislocations is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


